972 F.2d 1340
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Harold Travis LYONS, Petitioner-Appellant,v.Sherman HATCHER;  The Attorney General of the State ofNevada, Respondents-Appellees.
No. 91-16529.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1992.Decided Aug. 17, 1992.

Before BRUNETTI, RYMER and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Harold Travis Lyons, a Nevada state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his conviction on the ground that the state trial court violated his right of self-representation.   We review de novo,  Robbins v. Christianson, 904 F.2d 492, 494 (9th Cir.1990), and we affirm for the reasons stated in the district court order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3